Affirmed by unpublished PER CURIAM opinion.
*225Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Pennsylvania Higher Education Assistance Agency and HEMAR Insurance Corporation of America appeal the district court’s order affirming the bankruptcy court’s order declaring partially discharge-able the student loan debt of Selena McDay. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McDay v. Pennsylvania Higher Educ. Agency, Nos. CA-04-2630AW; BK-01-25283 (D.Md. Feb. 9, 2005). We have previously granted the Appellee’s motion to submit this case on the briefs and therefore dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.